Citation Nr: 1500396	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-43 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from August 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in At. Louis, Missouri.    

In a January 2013 decision, the Board denied service connection for PTSD and service connection for bilateral hearing loss.  The Veteran then appealed the Board's decision denying service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated that part of the Board's decision and remanded the matter for compliance with the terms of the memorandum decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Court's June 2014 Memorandum Decision, the Veteran's attorney, in an October 2014 correspondence, requested that the case be remanded in order for the AOJ to obtain and review new evidence consisting of VA mental health treatment records from the Veteran's VA mental health counselor at the Nevada CBOC.  The Veteran's attorney also submitted additional new evidence in November 2014, consisting of a letter dated October 2014 from the Veteran's VA mental health counselor, and requested that the matter be remanded to the AOJ.  

Since the Veteran's attorney specifically indicated that he wanted the case to be remanded to the AOJ for review of new evidence in the first instance, the matter must be remanded to the AOJ.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Veteran's updated VA treatment records, including the records from the Veteran's VA mental health counselor at the Nevada CBOC, must also be obtained and associated with the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in Kansas City Missouri, including the Nevada CBOC, and all other associated clinics, for the period from January 2013 to the present.

2.  After completion of the above requested development, and any other development deemed necessary, to include a VA examination or opinion, readjudicate the claim on appeal, with consideration of the additional evidence received (to specifically include VA treatment records from January 2013 to present, and the October 2014 letter from the Veteran's VA mental health counselor).  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




